The plaintiff had worked on the machine by which she was injured, once or twice a week for six or eight weeks prior to the accident. She testifies that she knew that if her fingers were caught they would be burned and crushed, and she also knew that if she kept the tips of her fingers down until they were between the steam box and roller that they would be drawn in and crushed. This testimony shows that the plaintiff knew of the danger and how to avoid it; and the opinion of a majority of the court therefore is that she must be held to have taken the chances of injury from an obvious danger, and that the case is within Kelley
v. Silver Spring Co., 12 R.I. 112.
The verdict is therefore against the evidence, and must be set aside.
The case is remitted to the Common Pleas Division, with direction to enter judgment for the defendant for costs.
OPINION TO THE GOVERNOR.
Under the provisions of section 9 of article X of the constitution of the State, the following opinion of the justices of the Supreme Court was delivered to the governor October 23, 1901, in the matter of